                                                                                                      FILED IN CHAMBERS
              Case 1:20-mj-00379-JSA Document 1 Filed 05/14/20 Page 1 of 8 U.S.D.C ATLANTA
                                                                                                       May 14 2020
                                                                                                Date: __________________________
                                      United States District Court
                                                                                                JAMES N. HATTEN, Clerk
                                      NORTHERN DISTRICT OF GEORGIA
                                                                                                     s/B. Evans
                                                                                                By: ____________________________
                                                                                                          Deputy Clerk
  UNITED STATES OF AMERICA
  v.                                                                   CRIMINAL COMPLAINT
                                                                       Case Number: 1:20-MJ-379
  Santwon Antonio Davis


I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about March 22, 2020 in Clayton County, in the Northern District of
Georgia, defendant did knowingly devise and participate in a scheme to defraud someone by using false
and fraudulent pretenses, representations, or promises about a material fact with the intent to defraud,
transmitting and causing to be transmitted by wire some communication in interstate commerce to help
carry out the scheme to defraud,



in violation of Title 18, United States Code, Section 1343.
I further state that I am a Special Agent of the Federal Bureau of Investigation and that this complaint is
based on the following facts:
PLEASE SEE ATTACHED AFFIDAVIT


Continued on the attached sheet and made a part hereof.        Yes




                                                         Signature of Complainant
                                                         Jae S. Park

Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it. Sworn to me by telephone pursuant to Federal
Rule of Criminal Procedure 4.1.

 May 14, 2020                                             at    Atlanta, Georgia
 Date                                                           City and State



 JUSTIN S. ANAND

 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                             Signature of Judicial Officer



 AUSA Sarah E. Klapman / 2020R00373
          Case 1:20-mj-00379-JSA Document 1 Filed 05/14/20 Page 2 of 8




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
   I, Jae S. Park, a Special Agent with the Federal Bureau of Investigation (“FBI”),

United States Department of Justice, hereby depose and state under penalty of

perjury that the following is true and correct to the best of my knowledge and

belief.

                       Introduction and Agent Experience

   1. I submit this affidavit in support of an application for a criminal complaint
of Santwon Antonio Davis (hereinafter “Davis”). There is probable cause to

believe that on or about March 22, 2020, in the Northern District of Georgia, Davis

did knowingly devise or participate in a scheme to defraud someone by using false
or fraudulent pretenses, representations, or promises about a material fact with

the intent to defraud, transmitting or causing to be transmitted by wire some

communication in interstate commerce to help carry out the scheme to defraud.
   2. I have been employed as a Special Agent with the FBI since December 2010.

I am currently assigned to the Complex Financial Crimes Squad of the FBI’s

Atlanta Field Division, which investigates violations of federal laws, including
fraud and money laundering.

   3. I am an “investigative or law enforcement officer of the United States” within

the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is

empowered by law to conduct investigations and to make arrests for offenses

enumerated in 18 U.S.C. § 2516.

   4. During my employment with the FBI, I have conducted investigations of
criminal enterprises and individuals involved in violations of federal laws,

including the sale and distribution of controlled substances, money laundering,


                                         1
         Case 1:20-mj-00379-JSA Document 1 Filed 05/14/20 Page 3 of 8




firearms trafficking, and human trafficking. Since being assigned to the Complex
Financial Crimes Squad, I have investigated various types of frauds. During such

investigations, I have conducted physical and electronic surveillance, reviewed

bank and other financial records, and executed search and arrest warrants. I also
have formal training in physical surveillance, money laundering techniques,

confidential human source management, electronic surveillance, and other

investigative techniques.

   5. The facts set forth in this affidavit are based on my personal observations and

knowledge, and may also be based on: (a) my training and experience, (b)

information obtained from other individuals participating in the investigation, (c)

reports and/or business records, (d) recorded conversations or text messages, and

(e) communications with other individuals who have personal knowledge of the

events and circumstances described herein. Since this affidavit is being submitted
for the limited purpose of establishing probable cause, I have not included in this

affidavit every detail of the investigation. Rather, I have set forth facts that I

believe are sufficient to establish probable cause for the issuance of the requested
search warrant. Unless specifically indicated otherwise, any conversations and

statements described in this affidavit are related in substance and in part only.

                                 Probable Cause
   6. The FBI is currently investigating a wire fraud scheme related to the COVID-

19 pandemic.




                                         2
         Case 1:20-mj-00379-JSA Document 1 Filed 05/14/20 Page 4 of 8




   7. In March 2020, Santwon Davis (“Davis”) was employed by a national
company with a facility located in the Atlanta Division of the Northern District of

Georgia. 1

   8. On Thursday, March 12, 2020, and Friday, March 13, 2020, the Company held
a mandatory training for all its employees to inform them of how to access the

COVID-19 section of the Company’s website. That section informed employees

that if they tested positive for COVID-19, they would receive paid time off to
quarantine. Davis was at work both of these days.

   9. On Thursday, March 19, 2020, while at work, Davis received a telephone call

at the Plant. Davis told his supervisors that the call was to notify him that his

mother, with whom he resided, had been exposed to a COVID-19 positive person

and that she had been told to self-quarantine. Davis’s supervisor told him that he

could continue working because this was a “low risk” exposure. However, he

clocked out early because he said that he was worried about his mother.

   10. On Friday, March 20, 2020, Davis’s supervisor at the Company exchanged

text messages with Davis. In these text messages, Davis informed his supervisor
that Davis’s mother developed COVID-19 symptoms overnight and that they were

awaiting her COVID-19 test results. Again, Davis’s supervisor told him that this

was a “low risk” exposure and that he could report to work. However, Davis did
not report to work.




   The victim company will be referred to as “the Company” to protect its identity. The
   1

Company’s facility will be referred to as “the Plant.”

                                          3
          Case 1:20-mj-00379-JSA Document 1 Filed 05/14/20 Page 5 of 8




   11. On Saturday, March 21, 2020, Davis texted his supervisor to advise that
Davis’s mother had tested positive for COVID-19 and that Davis had a fever and

was awaiting his own COVID-19 test results.

   12. On Sunday, March 22, 2020, at approximately 2:30pm, Davis texted his
supervisor and informed him that Davis had tested positive for COVID-19. Davis

stated that he had discharge papers with quarantine instructions and that he

would email them to the Company’s Plant Manager.

   13. On Sunday, March 22, 2020, at approximately 5:30pm, Davis spoke with the

Plant Manager by telephone. Davis stated that he had returned to the clinic earlier

that day to get his positive COVID-19 test results. The Plant Manager asked for a

copy of the test results. The Plant Manager explained to Davis that if he had

COVID-19, then the Company would be required to shut down the Plant for

cleaning and to notify other employees with whom Davis had been in close contact
because they would have to be quarantined also.

   14. On Sunday, March 22, 2020, at approximately 5:35pm, the Plant Manager

received an email (an interstate wire communication because the email traveled

through, at a minimum, Iowa and Kansas before reaching the Company’s email

servers    in   Pennsylvania)     from    Davis,    using    the   email    address

santwon5517@icloud.com, with an attached image of a “work/school excuse
letter.” The excuse letter, which appeared to be a computer-generated paper

document, indicated that Davis was admitted to Wellstar Atlanta Medical Center

Hospital South on March 20, 2020.

   15. The excuse letter also indicated that Davis should quarantine for 14 days

and avoid all contact with people if possible. The restrictions were similar to those


                                         4
         Case 1:20-mj-00379-JSA Document 1 Filed 05/14/20 Page 6 of 8




that have been discussed in the national media and in government publications
for someone with a positive COVID-19 test. However, the letter did not indicate

that Davis had been treated for or diagnosed with COVID-19. No test results were

included in or attached to the email.
   16. The investigation has revealed that the santwon5517@icloud.com account

was initiated in May 2019 in Davis’s name and with the same telephone number

Davis used in his communications with the Company.

   17. The investigation has further revealed that the subscriber of the

santwon5517@icloud.com account was          associated   with   the   IP address

98.251.67.178 while logged on to the icloud.com domain at various times from

March 19, 2020, until March 27, 2020. Further, this IP address was associated with

a Comcast Internet account in the name of Antonio Davis with the service address

at his residence in Morrow, Georgia, from November 9, 2019, until April 24, 2020.
   18. The investigation has further revealed that the image attached to the email

was taken by an Apple iPhone 6S on March 22, 2020. Davis’s iCloud account is

linked to an Apple iPhone 6S.
   19. On Sunday, March 22, 2020, at approximately 5:50pm, the Company’s Plant

Manager shared the image of the excuse letter by electronic mail with members of

the Company’s core management team, one of whom was located in Pennsylvania
and one of whom was located in Ohio.

   20. The Company’s Human Resources Manager reviewed the excuse letter and

observed some indicia of fraud. For example, the letter stated that Davis was

discharged on November 10, 2019, months before the purported admission date.

The letter was unsigned. The letter did not appear to be on formal letterhead.


                                        5
         Case 1:20-mj-00379-JSA Document 1 Filed 05/14/20 Page 7 of 8




   21. On Sunday, March 22, 2020, at approximately 8:46pm, the Plant Manager
again asked Davis for a copy of his positive COVID-19 test results.

   22. On Sunday, March 22, and Monday, March 23, 2020, the Company made

inquiries to attempt to determine if the letter was legitimate. For example, the
Company called the phone number listed on the excuse letter for the Wellstar

facility. The outgoing voicemail for that number was a generic voicemail with a

female voice, not specific to Wellstar or a recorded message. Using the Internet,

the Company located a telephone number for the Wellstar Atlanta Medical Center

Hospital South referenced in the letter, and after calling that number, a nurse who

answered advised that the facility was not conducting COVID-19 tests.

   23. The investigation has revealed that there is no record of Davis receiving

medical treatment at the Wellstar Atlanta Medical Center Hospital South or any

other Wellstar facility in March 2020.
   24. On Monday, March 23, 2020, at approximately 4:00pm, the Company’s

Human Resources Manager in Atlanta spoke with Davis by telephone. On that

call, Davis stated that he was having additional symptoms and was at the same
Wellstar facility seeking treatment. The Human Resources Manager asked Davis

why he had not sent the positive COVID-19 test results as requested by the Plant

Manager. The Human Resources Manager also informed Davis of the actions that
the Company would have to take as a result of the positive COVID-19 test results,

specifically that the Company would be required to close the plant for cleaning

and that the Company would have to quarantine other employees who had been

in contact with Davis.




                                         6
         Case 1:20-mj-00379-JSA Document 1 Filed 05/14/20 Page 8 of 8




   25. On Monday, March 23, 2020, at approximately 5:22pm, the Human
Resources Manager texted Davis to confirm the contents of the earlier telephone

conversation. Davis responded immediately via text, stating, “okay.”

   26. On Tuesday, March 24, 2020, the Company made repeated attempts to
contact Davis by text, telephone, and through the emergency contact he had

provided, but the Company received no answer.

   27. On Wednesday, March 25, 2020, the Company again made repeated efforts

to contact Davis. The Company informed Davis by voicemail and by text message

that he had been placed on unpaid suspension status and that if he did not provide

his test results by 3:00pm that day, his employment would be terminated. Davis

has never responded to these attempts to contact him, and he has never provided

the positive COVID-19 test results.           He has since been terminated from

employment with the Company.
   28. In reliance on Davis’s representations and in an attempt to protect its

employees and the public from the serious public health crisis, the Company

closed the Plant on Monday, March 23, 2020, for a thorough cleaning.           The
Company also paid the salaries of at least four employees who were required to

quarantine themselves because they had been in close contact with Davis. This

incident cost the Company in excess of $100,000.

                                     Conclusion

   29. I submit that this affidavit establishes probable cause to charge Davis with

wire fraud, in violation of 18 U.S.C. § 1343, and for his arrest.

                               END OF AFFIDAVIT




                                          7
